UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6650



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENYATA AUDREEN ROBY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-99-46, CA-02-7-4)


Submitted:   July 25, 2002                 Decided:   August 1, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenyata Audreen Roby, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenyata   Audreen     Roby   appeals    the   district    court’s   order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2002). We have reviewed the record and the district court’s opinion

and find no reversible error.        Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Roby, Nos. CR-99-46; CA-02-7-

4 (E.D. Va. Mar. 5, 2002).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court    and    argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                      2